COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Siana Oil & Gas Co., LLC v. White Oak Operating Company LLC

Appellate case number:    01-21-00721-CV

Trial court case number: 2015-45224

Trial court:              164th District Court of Harris County

        On September 16, 2022, Michael J. Blanchard and the Butch Boyd Law Firm, attorney of
record for appellant, Siana Oil and Gas Co., LLC, filed a “Motion to Withdraw and to Substitute
Counsel and Designation of New Lead Counsel to Appellant Siana Oil and Gas Co., LLC.”1 The
motion does not comply with Texas Rule of Appellate Procedure 6.5(b). That is, the motion
does not state it was “delivered to the party in person or mailed–both by certified and by first-
class mail–to the party at the party’s last known address.” Accordingly, the motion is denied
without prejudice to refiling. See TEX. R. APP. P. 6.5 (b).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually 


Date: September 27, 2022




1
       We note that counsel for appellees has not agreed to this motion. See TEX. R. APP. P.
       10.1(a)(5).